Citation Nr: 1410535	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-38 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  He is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for PTSD. 

However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include adjustment disorder not otherwise specified (NOS), dysthymia, anxiety, anxiety NOS, major depressive disorder, and depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue has been recharacterized as shown on the title page and encompasses all acquired psychiatric disorders, to include PTSD.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a January 2014 Appellant's Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, due to his combat service in Vietnam.  In this regard, any claimed stressor related to such combat service is considered verified.  In a June 2008 VA mental health note, it was indicated that the Veteran experienced PTSD and should be further evaluated to rule out a diagnosis of PTSD or anxiety.  Thereafter, in a June 2008 VA mental health consultation, the examiner diagnosed the Veteran with chronic PTSD and recurrent, moderate major depressive disorder.  

In light of the Veteran's combat service and currently diagnosed psychiatric disorders, he was afforded a VA examination in October 2009.  At such time, the examiner determined that the Veteran was unable to identify any specific event that would qualify for criteria A of a PTSD diagnosis and, in regard to persistent re-experiencing of traumatic events, he denied intrusive thoughts, recurrent dreams, flashbacks, psychological distress, or exposure to any events.  Therefore, the examiner diagnosed adjustment disorder NOS and stated that such was less likely than not related to the Veteran's military service.  However, the examiner did not provide a rationale for his opinion.  Moreover, since such examination, the Veteran has been diagnosed with additional psychiatric disorders, to include dysthymia, anxiety, anxiety NOS, and depression.

In light of the various acquired psychiatric disorders diagnosed subsequent to the October 2009 VA psychiatric examination, the AOJ should afford the Veteran another VA examination so as to determine the current nature of any acquired psychiatric disorder and whether such is related to his military service, to include his combat service.

The record also reflects that the Veteran receives treatment through the Providence, Rhode Island, VA facility and the most recent records are dated in December 2010.  Therefore, on remand, VA treatment records from such facility dated from December 2010 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Providence VA facility dated from December 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of any acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. The examiner should reconcile the assigned diagnosis(es) with the remainder of the evidence of record.

If PTSD is diagnosed, the VA examiner should specifically state the stressor or stressors upon which such diagnosis is based and whether such stressor or stressors are related to the Veteran's combat service.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner should consider the Veteran's and his spouse's lay statements regarding continuity of psychiatric symptomatology since service.  Any opinions expressed must be accompanied by a complete rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


